           Case 1:19-cv-04074-VEC Document 141 Filed 10/26/20 Page 1 of 2


LEVI&KORSINSKY LLP                                                             1101 30th Street NW, Suite 115
                                                                               Washington, DC 20007
                                                                               T: 202-524-4290 x1
                                                                               F: 202-333-2121
                                                                               www.zlk.com
                                                                               Donald J. Enright
                                                                               denright@zlk.com
                                         October 26, 2020

SUBMITTED VIA ECF

    The Honorable Valerie E. Caproni
    Thurgood Marshall United States Courthouse
    40 Foley Square
    New York, NY 10007

         Re:    Grablis v. OneCoin Ltd. et. al., Case No. 1:19-cv-4074

Dear Judge Caproni:

       We write on behalf of Lead Plaintiff Donald Berdeaux and Plaintiff Christine Grablis
(together, “Plaintiffs”) in the above-captioned matter (the “Action”). Specifically, Plaintiffs write
in order to update the Court regarding service of process of the new defendants named in the
Second Amended Complaint (the “SAC”), Defendant Sebastian Greenwood (“Greenwood”) and
Defendant Gilbert Armenta (“Armenta,” and together with Greenwood, the “Remaining
Defendants”).

        On September 30, 2020, summonses were issued as to the Remaining Defendants. [ECF
Nos. 130, 132]. Plaintiffs note that Defendant Greenwood appears to be currently represented by
Bruce A. Barket and Alexander Robert Klein in a related criminal action.1 Plaintiffs further note
that Defendant Armenta appears to be represented by Marc Alan Weinstein in another related
criminal action.2 Both related actions are currently pending in the Southern District of New York.
On October 1, 2020, Plaintiffs attempted to phone counsel for the Remaining Defendants to inquire
as to whether they would accept service on behalf of the Remaining Defendants. While Plaintiffs
were able to connect with counsel for Defendant Greenwood, who mentioned that he may be able
to accept service after confirming with Greenwood, Plaintiffs received no confirmation from either
counsel as to whether service would be accepted. Plaintiffs followed up on October 7, 2020 with
an email to counsel for the Remaining Defendants, but received no response.

       On October 14, 2020, and pursuant to Federal Rule of Civil Procedure 4(d), Plaintiffs
mailed formal requests for waiver of service of process to counsel for the Remaining Defendants,
as well as to the Remaining Defendants at their last known addresses (the “Request Packets”).
Each of the Request Packets was delivered successfully. Again, Plaintiffs have received no
response. Therefore, though the Federal Rules allow 30 days for the Remaining Defendants to
respond to the Request Packets, 3 on October 21, 2020, Plaintiffs engaged a national process server

1 USA v. Scott, Case No. 1:17-cr-630.
2 USA v. Armenta, Case No. 1:17-cr-556.
3 See FED. R. CIV. P. 4(d)(1)(F).
         Case 1:19-cv-04074-VEC Document 141 Filed 10/26/20 Page 2 of 2

LEVI&KORSINSKY LLP
Page 2 of 2
October 26, 2020

and began the process of effecting formal personal service of process on the Remaining
Defendants.

       As of the filing of this letter, Plaintiffs have received no responses or communications from
the Remaining Defendants or their apparent criminal counsel. Plaintiffs will keep the Court
apprised of the efforts of the process servers in effectuating formal service.

       Counsel for Plaintiffs are available at the Court’s convenience to address any questions or
concerns that the Court may have. Thank you for your consideration in this matter.

                                                     Respectfully submitted,

                                                     /s/ Donald J. Enright

cc: All Counsel of Record (via CM/ECF)

Via US certified mail and email to:

   -   Counsel for Sebastian Greenwood:
          o Bruce A. Barket
             Alexander Robert Klein
             BARKET EPSTEIN KEARON ALDEA & LOTURCO, LLP
             666 Old Country Road Suite 700
             Garden City, NY 11530
             516-745-1500
             Fax: 516-745-1245
             Email: bbarket@barketepstein.com
             Email: aklein@barketepstein.com

   -   Counsel for Gilbert Armenta:
          o Marc Alan Weinstein
             HUGHES HUBBARD & REED LLP
             One Battery Park Plaza
             New York, NY 10004
             212-837-6460
             Fax: 212-299-6460
             Email: weinstei@hugheshubbard.com; marc.weinstein@hugheshubbard.com
